DETAILED ACTION
This action is in response to the communication filed on 05/16/2022.
After a thorough search and examination of the present application and in light of the prior art made of record, and applicant's amendment and remarks filed on 05/16/2022, the claims 1-6 and 8-20 (renumbered as 1-19) are allowed.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In view of the applicant amendment filed on 05/16/2022 all rejections have been withdrawn. 

REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 10, & 18. Regarding independent claim 1, none of the cited arts in combination disclose or suggest at least the “receive a first document comprising textual content; summarize the textual content using a first neural network; translate the summarized textual content into translated content using a second neural network, the translated content being in an intermediate language; generate n-grams for each word of the summarized textual content in the intermediate language; conduct a fuzzy search using the generated n-grams for similar translated content from a plurality of documents, wherein the similar translated content was previously stored in a database: and output results of the fuzzy search.”, along with other limitations, therefore claim 1 is allowed. Dependent claims 2-9 depends directly or indirectly on claim 1, therefore they are allowed.

Regarding independent claim 10, none of the cited arts in combination disclose or suggest at least the " receive a first document comprising textual content; summarize the textual content using a first neural network; translate the summarized textual content into translated content using a second neural network, the translated content being in an intermediate language; 1241225413 of 16conduct a fuzzy search using the translated textual content using a technique selected from Bitap, n-gram, Levenshtein Distance, BK-tree, and Soundex for similar translated content from a plurality of documents, wherein the similar translated content was previously stored in a database; and output results of the comparison.”, therefore claim 10 is allowed. Dependent claims 11-17 depends directly or indirectly on claim 10, therefore they are allowed.

Regarding independent claim 18, none of the cited arts in combination disclose or suggest at least the “receive text; summarize the text using a first neural network; translate the summarized text into translated content in an intermediate language using a second neural network; generate n-grams for each word of the summarized text in the intermediate language; conduct a fuzzy search using the generated n-grams for similar translated text from a plurality of documents, wherein the similar translated text was previously stored in a database; and output results of the fuzzy search.”, therefore claim 18 is allowed. Dependent claims 19-20 depends directly or indirectly from claim 18, therefore they are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Travieso et al discloses US 20040167768 A1 Automation tool for web site content language translation.
Casal et al discloses US 20180143975 A1 COLLECTION STRATEGIES THAT
FACILITATE ARRANGING PORTIONS OF DOCUMENTS INTO CONTENT collections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166